DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered. Claims 1, 3-5, 7-14, 16-17, and 34-37 are pending and are examined. 

Maintained claim rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 3-5, 7-14, 16-17, 35, and 37 remain rejected under 35 U.S.C. 103 as being unpatentable over Cannarile et al. (WO2013/132044) in view of Wong et al. (WO
2014/036357) (both cited in the previous Office actions).
The claims are drawn to a method of treating cancer in a subject comprising administering to the subject an anti-CSF1R antibody and an anti CD40 antibody. The anti- CSF1R antibody is selected from: a) an antibody comprising a heavy chain comprising the sequence of SEQ ID NO: 39 and a light chain comprising the sequence of SEQ ID NO: 46; b) an antibody comprising a heavy chain comprising a heavy chain (HC) CDR1 having the sequence of SEQ ID NO: 15, an HC CDR2 having the sequence of SEQ ID NO: 16, and an HC CDR3 having the sequence of SEQ ID NO: 17, and a light chain comprising a light chain (LC) CDR1 having the sequence of SEQ ID NO: 18, a LC CDR2 
Cannarile et al. discloses different anti-cancer combination therapies based upon an anti CSF-1R antibody used with cancer immunotherapy (claim 17). Its combination with anti CD40 mAb is claimed and shown to be synergistic in a mouse model of colon carcinoma (Fig. 7, Ex. 16, claims 19, 31-34). Different combinations of chemotherapy with anti CSF-1R are also shown to be synergistic (Fig. 6, Ex.14 and 15, claims 1-16). The anti-CD40 agonist antibodies used in the methods of treatment may comprise CDRs comprised by an antibody selected from CP-870,893; dacetuzumab; SEA-CD40; ADC- 1013; R07009789; and Chi Lob 7/4 (p. 10). Binding of CSF-1 to CSF-1R induces the formation of homodimers and activation of the kinase by tyrosine phosphorylation (p. 1-
Wong et al. discloses methods of reducing cytokine levels and methods of treating conditions with antibodies that bind colony stimulating factor 1 receptor (CSF1R). The therapeutically active antibodies used in the reference have the sequences of humanized anti-CSF1R antibodies identical to the sequences of the heavy chain and light chain variable regions that are disclosed and claimed in the present application (respectively SEQ ID No: 39, 46, 53 and 61 are 100% identical with the sequences of SEQ ID No: 39, 46, 53 and 60 of the present application). The anti-CSF1R antibodies may be administered alone or with other modes of treatment. They may be provided before, substantially contemporaneous with, or after other modes of treatment, for example, surgery, chemotherapy, radiation therapy, or the administration of a biologic, such as another therapeutic antibody ([0237]). The humanized antibodies were found to block binding of CSF1 and IL-34 to both human and mouse CSF1R and to inhibit CSF1-induced and IL-34-induced phosphorylation of human CSF1R expressed in CHO cells ([0244]).
When read together, the references show that the antibodies of Cannarile et al.
(which are different than the anti-CSFR1 antibodies comprising the SEQ ID NO: 39 with
46 and 53 with 60 respectively), even though they bind to a different region of the CSF1R, have the same effect on cells (including in the treatment of cancer) as the antibodies of 
Cannarile et al. with a reasonable expectation of success, since known therapeutically effective anti CSF1R antibodies would have been used. Due to the fact that the Cannarile et al. and the Wong et al. respective antibodies fulfill the same task (CSF1R inhibition) a person of ordinary skill in the art is perfectly entitled to conclude that at least it is obvious to try the antibodies of Wong et al. in the method of Cannarile.
A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
On page 6 of the remarks Applicant argues that: “Cannarile points out that "subdomains D4 to D5 of the extracellular domain," where Cannarile's antibodies bind, "are not involved in the CSF1 binding" to CSF1R and instead constitute the dimer interface of the protein. (Cannarile at 2, lines 7-9.) Thus, any effect of the antibodies on ligand binding to CSF1R is presumably allosteric. Thus, Cannarile's antibodies have a different mechanism of action than the antibodies claimed here. A person of ordinary skill in possession of Cannarile would not have sought to substitute the antibodies of Cannarile with the antibodies of Wong, given that Cannarile teaches that its antibodies have different properties from antibodies that bind to extracellular domains D1-D3 of CSF1R, as summarized above. Rather, Cannarile teaches away from use of an anti-CSF1R antibody that binds to a site directly involved in CSF1 binding. Further, a person of ordinary skill in the art reviewing Cannarile would not assume that administering a combination 
The arguments were carefully considered but not found persuasive because at issue here is a method of treatment with anti-CSF-1R and anti-CD40 antibodies and not a mechanism of action. The reality is that the effects of using the Wong’s or Cannarile’s antibody in the method of Cannarile would have been the same, irrespective of the mechanism of action. The argument that Cannarile teaches away from the invention would have been valid if the reference had been an anticipatory one but is not valid for the obviousness rejection because at issue is not the mechanism but the treatment method and the effects would have been the same using the Wong’s antibodies, the other reference considered together with Cannarile.

Claims 34 and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Cannarile et al. (WO2013/132044) in view of Wong et al. (WO 2014/036357), and Angal et al. (all cited in the previous Office actions).
The teachings of Cannarile et al. and Wong et al. were presented above and they were silent about the IgG4 with a S241P mutation.
Angal et al. discovered that the natural heterogeneity of human IgG4 may be overcome by mutating the S241 to proline (found at that position in lgG1 and IgG2) in the heavy chain mouse/human chimeric heavy chain. This single residue substitution leads to the production of a homogeneous antibody. Further, the variant IgG4 has significantly extended serum half-life and shows an improved tissue distribution compared to the original chimeric IgG4 (abstract).

CSFR antibody of Wong used in the treatment method of Cannarile with a reasonable expectation of success. This is because the antibody thus obtained would have been present in the subject to be treated for an extended period of time (and thus, potentially lowering the dosage to be administered) and also have a better tissue distribution, characteristics beneficial to a therapeutic procedure.
A skilled artisan would have been applying well-known in the art knowledge to their method. A person of ordinary skill in the art is always motivated to pursue the known options within her or his technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
On page 7 of the remarks Applicant argues that: “…Angal does not mention either CSF1R or CD40, much less antibodies to either target.”
The arguments were carefully considered but not found persuasive because the teachings of Angal apply to the Fc region of the antibodies which is common to IgGs and thus the affinity of the antibodies is not material to the teaching of Angal towards anti-CSF1R or anti-CD40 antibodies.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647